—Judgment unanimously affirmed. Memorandum: The contention of defendant that Supreme Court erred in denying his motion to suppress the out-of-court identification because the photograph of him was obtained in violation of 20 USC § 1232g (b) is unpreserved for our review (see, CPL 470.05 [2]). Assuming, arguendo, that the statute was violated, we conclude that the “violation did not infringe upon any constitutional right of the defendant sufficient to warrant invocation of the exclusionary rule” (People v Patterson, 78 NY2d 711, 714). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Robbery, 1st Degree.) Present— Green, J. P., Hayes, Pigott, Jr., and Scudder, JJ.